Citation Nr: 0411647	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  94-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946, and from December 1952 to July 1953.  This appeal comes 
before the Board of Veterans' Appeals (Board) from an October 
1991 rating decision of the Department of Veterans Affairs 
(VA), San Juan, Puerto Rico regional office (RO), which held 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  

The veteran and his spouse presented testimony at a personal 
hearing held by the Hearing Officer at the RO in March 1993.  
A copy of the transcript of that hearing is associated with 
the claims folder. 

The case was remanded by the Board in December 2000 so that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000 (VCAA) could be 
completed.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The veteran was 
notified of the provisions of the VCAA in a letter dated 
December 2002. 

The prior denial to reopen was continued in subsequent rating 
actions by the RO dated February and September 2003.    

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  A May 1958 decision by the Board denied service 
connection for an acquired psychiatric disorder, 
characterized as depressive reaction; the basis for the 
denial was that there was no objective evidence of the 
disability during the veteran's periods of service or for 
several years after service, and any psychiatric disorder 
exhibited by the veteran was not proximately due to or the 
result of service-connected disability. 

3.  The evidence received since the May 1958 Board decision 
is cumulative of evidence of record considered; it does not 
bear directly and substantially upon the specific matters 
under consideration; and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

The May 1958 Board decision is final; the veteran has not 
submitted new and material evidence since the Board's 1958 
decision denying his claim of entitlement to service 
connection for an acquired psychiatric disorder, and thus, 
the claim is not reopened.  38 U.S.C. § 3303 (1952); 38 
C.F.R. § 19.5 (1956); currently 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The case was remanded in December 2000 so that all 
notification and development action required by the VCAA 
could be completed.  The RO sent the veteran a VCAA letter in 
December 2002.  The veteran was also notified in the February 
2003 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to his claim on appeal.  

The December 2002 VCAA letter notified the veteran of the 
type of evidence necessary to substantiate his claims, and 
specified what evidence and information was needed from him.  
It informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran identified 
private outpatient medical treatment records to be retrieved, 
dated August 1998 to April 1999.  Copies of those treatment 
records are presently associated with the claims folder.  The 
veteran has not identified any additional evidence to be 
obtained.  

The letter also informed the veteran what the evidence must 
show to support his claim.  Specifically, that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show 1) an injury, disease, or event in 
military service; 2) a current physical or mental disability; 
and 3) a relationship between his current disability and an 
injury, disease or event in military service.

Although this letter did not specifically contain the 
"fourth element," the letter did ask the veteran to tell VA 
about any other records that might exist to support his 
claim, and the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran's case was readjudicated 
subsequent to the December 2002 notice letter, and the Board 
notes that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Thus, there is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran has not identified additional records that need to be 
obtained and he has not provided additional pertinent 
information that would assist in the verification of his 
claimed stressors.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A May 1958 Board decision denied service connection for an 
acquired psychiatric disorder, namely, depressive reaction.  
The bases for the denial were that there was no objective 
evidence of the disability during the veteran's periods of 
service or for several years thereafter, and psychiatric 
disability was not related to service-connected disability.  
The decision is final.  38 U.S.C. § 3303 (1952); 38 C.F.R. 
§ 19.5 (1956); currently 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2003).  
Consequently, because the May 1958 decision is final, the 
veteran's current claim of service connection for an acquired 
psychiatric disorder may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The bases for the denial of the veteran's claim in May 1958 
were that there was no objective evidence of the disability 
during the veteran's periods of service or for several years 
thereafter, and there was no nexus between psychiatric 
disability and a service-connected disorder.  In order to 
reopen his claim, the veteran would have to submit evidence 
that demonstrated incurrence of the disability during such 
periods of service and a medical nexus opinion linking any 
current psychiatric pathology to his active military service, 
or evidence in support of the assertion that any current 
psychiatric disorder is proximately due to or the result of a 
service-connected disability.  

The veteran is service connected for thromboangiitis 
obliterans with intermittent claudication (40 percent 
disabling since May 1983), otitis externa (zero percent 
disabling since March 1962), and tonsillitis (zero percent 
disabling since March 1962).

The medical evidence received since May 1958 shows only 
continued treatment or complaints related to the claimed 
disorder.  There is no medical evidence of treatment during 
the veteran's periods of service, or of any nexus between the 
current complaints and his periods of service or his service-
connected disabilities.

A VA medical examination report, dated June 1962, is silent 
as to any finding of symptomotology or complaints of 
psychiatric disorder. 

A variety of statements made in support of the veteran's 
claim, dated July 1984, are of record.  The statements were 
made by employers or fellow employees of the veteran with 
regard to the veteran's health and inability to remain 
employed.  However, none offer competent medical evidence 
suggesting any current psychiatric disability, or a nexus 
between such disability and the veteran's active military 
service or any of his service-connected disabilities.  The 
statements are essentially cumulative of evidence of record 
previously considered.  

VA outpatient treatment records dated February 1989 to July 
1991 only indicated continued treatment or complaints related 
to the claimed disorder.

Outpatient treatment records, dated November 1993, indicated 
reports of a neuropsychiatric disorder, and offered a 
diagnostic impression of anxiety, but no nexus was made 
between any found pathology and the veteran's active military 
service.

A radiology report dated March 1994 found evidence of a bulge 
in the left mid brain obliterating the perimesencephalic 
cistern suggesting an early space-occupying lesion.  

VA medical examinations dated April and May 1994 are silent 
to any relevant psychiatric pathology.  

The veteran and his wife appeared before the RO for a hearing 
in March 1993.  A copy of the transcript of that hearing has 
been associated with the claims folder.  Both the veteran and 
his wife offered testimony relating claimed psychiatric 
disorder to the veteran's active military service.  However, 
the testimony provided by the veteran and his wife is 
essentially cumulative of evidence of record considered.  It 
does bear directly and substantially upon the specific 
matters under consideration because it offers no objective 
evidence of the disability during the veteran's periods of 
service, it objectively demonstrates no nexus between the 
veteran's periods of service and any manifested psychiatric 
disorder, nor does it objectively demonstrate that any 
psychiatric disorder exhibited by the veteran is proximately 
due to or the result of a service-connected disability.

A report of VA examination, dated August 1997, diagnosed the 
veteran with anxiety disorder with insomnia, and 
schizophrenia by history only.  The veteran was deemed 
mentally competent to handle VA funds.  No nexus was offered 
between any diagnosed psychiatric pathology and the veteran's 
active military service, or any service-connected disability.

Private outpatient medical treatment records dated August 
1998 to June 2003 document ongoing treatment for a variety of 
physical problems and anxiety.   

Similarly, the veteran's own written statements in support of 
his claim to reopen are essentially cumulative of evidence of 
record in 1958. 

The evidence received since the May 1958 Board decision is 
cumulative of evidence of record considered in that decision, 
it does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran's attempt to 
reopen his claim for service connection for an acquired 
psychiatric disorder must fail.




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the appeal is denied. 






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



